IT IS ORDERED by the court that the respondent, Conrad Ashling Curren, Attorney Registration No. 0006247, last known address in Greenfield, Ohio, be, and hereby is, reinstated to the practice of law in Ohio.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount $425.98, less the deposit of $500, for a total overage of $74.02, which overage shall be refunded to respondent.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Curren (1988), 39 Ohio St.3d 117, 529 N.E.2d 930.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.